 19-10096-mg         Doc 4       Filed 01/10/19 Entered 01/10/19 12:29:54             Main Document
                                               Pg 1 of 3



 BLANK ROME LLP
 The Chrysler Building
 405 Lexington Avenue
 New York, NY 10174
 (212) 885-5000
 Ira L. Herman
 Philip M. Guffy

 Attorneys for Yuri Vladimirovich Rozhkov
 in his Capacity as Trustee and Foreign
 Representative for the Debtor

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:
                                                                    Chapter 15
         LARISA MARKUS,
                                                                    Case No. 19-10096 ( )

                      Debtor in a Foreign Proceeding.
 ---------------------------------------------------------------x

                              LISTS AND STATEMENTS FILED
                         PURSUANT TO BANKRUPTCY RULE 1007(a)(4)

        Yuri Vladimirovich Rozhkov (the “Foreign Representative”), the financial administrator

and foreign representative of Larisa Markus (the “Debtor” or “Ms. Markus”) in Ms. Markus’

pending insolvency proceeding in the Russian Federation, hereby files the following statements and

lists in accordance with Rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure of the United

States, which provides:

                 In addition to the documents required under § 1515 of the Code, a foreign
                 representative filing a petition for recognition under chapter 15 shall file with
                 the petition: (A) a corporate ownership statement containing the information
                 described in Rule 7007.1; and (B) unless the court orders otherwise, a list
                 containing the names and addresses of all persons or bodies authorized to
                 administer foreign proceedings of the debtor, all parties to litigation pending
                 in the United States in which the debtor is a party at the time of the filing of
                 the petition, and all entities against whom provisional relief is being sought
                 under § 1519 of the Code.
 19-10096-mg        Doc 4     Filed 01/10/19 Entered 01/10/19 12:29:54               Main Document
                                            Pg 2 of 3



Fed. R. Bankr. P. 1007(a)(4).

Corporate Ownership Statement:

       To be provided at a later date, as upon information and belief, the Debtor has interests in
no fewer than ten entities. Such interests are to be determined after discovery is obtained by the
Foreign Representative regarding the relationship pf the Debtor to such entities.

Custodian in the Foreign Proceeding Respecting Debtor:

        Yuri Vladimirovich Rozhkov
        PO Box 194
        Moscow
        109147
        Russian Federation

Litigation Parties in the United States:

        The following litigations affecting the Debtor are pending in the United States:

            40 Broad Street Portfolio, LLC v. LM Realty 20A, LLC et al., Case No 850252/2017,
             pending in the Supreme Court of the State of New York;

            40 Broad Street Portfolio, LLC v. LM Realty 23H, LLC et al., Case No 850253/2017,
             pending in the Supreme Court of the State of New York;

            40 Broad Street Portfolio, LLC v. LM Realty 24C, LLC et al., Case No
             850254/2017, pending in the Supreme Court of the State of New York;

            10WEA Realty, LLC v. LM Realty 10C, LLC et al., Case No 850159/2018, pending
             in the Supreme Court of the State of New York;

            HSBC Bank USA, N.A. v. LM Realty 31B, LLC et al., Case No 850323/2018, pending
             in the Supreme Court of the State of New York.

Entities Against Whom Provisional Relief is Sought Under 11 U.S.C. § 1519:

        As of the date hereof, the Foreign Representative has not filed a motion seeking provisional

relief. The Foreign Representative reserves its right to seek provisional relief at a later date.




                                                   2
19-10096-mg   Doc 4   Filed 01/10/19 Entered 01/10/19 12:29:54   Main Document
                                    Pg 3 of 3
